Case: AEBGHAE CY PREGHEhEodzISHMErrsO Pigd:.0B/23hate Fikae 0023/2021

Gnited States Court of Appeals
for the Fifth Circuit
FILED

No. 20-50904 MAR 2 3 2021

CLERK, U.S. DIST OURT
RIN DISTRI EXAS

JUAN ENRIQUEZ, DEPUTY CLERK

 

Petitioner — Appellant,
versus

Bossy LUMPKIN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Respondent— Appellee.

 

Appeal from the United States District Court
for the Western District of Texas
USDC No. 5:20-CV-977 - org

 

CLERK’S OFFICE:

Under 5TH Cre. R. 42.3, the appeal is dismissed as of March 23,
2021, for want of prosecution. The appellant failed to timely comply with the
court’s notice of December 2, 2020.
LYLE W. CAYCE

Clerk of the United States Court
of Appeals for the Fifth Circuit

Chants Whadra,

 

 

By:
A True Copy ;
Certified order issued Mar 23, 2021 Charles B. Whitney, Deputy Clerk
Suk WJ, Cuy Ce ENTERED AT THE DIRECTION OF THE COURT

Clerk, U.S. Court Edt veal Fifth Circuit
